as - -

Veduc N

Pro Se 14 (Rey, 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT
for the

District of

 

Division

4°20 CY ggg
Case No,
t , i ve “ ¢ Se (to be filled in by the Clerk's Office)

)

)
)
)

Please write “see attached” in the Space and attach an additional ) J U D (5 E ye f 4 RS 0 N
Page with the full list of names.) )
; )
)
yp

MAG, JUDGE BURKE

 

    
 

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or Witness Statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis,

 
 
  

 

File
agelD #: 2 |

#:1 Filed: 04/27/20 2 of 12. Pag StAmp
: 4:20-cv-00909-BYP Doc #: AND
Case: 4: fetumn

The Parties to This Complaint

 

A, The Plaintiff(s)

Name

Ail other names by which
you have been known;
ID Number

Current Institution
Address

B. The Defendant(s)

Defendant No. |
Name
Job or Title Of known)
Shield Number
Employer
Address

 

Vor. ng Stony) , hi 6 14 So SS
fate

City Zip Code
W individsa Capacity [7] Official capacity

Defendant No, 2 /
Name Mj] re.

Job or Title (f known) _ “a0. :
Shield Number weeMestigatng CO

Employer
Putastouin ain

   

Address
og City - Sate Zip Code
Individual] Capacity —[] Official capacity

 

 
Pro Se 14 (Rey, 12/1 5) Complaint for Violation of Civit Rights (Prisoner)
a

cy
. Fle
| f12. PagelD #: 3 S54 Ae
:1 Filed: 04/27/20 30 AMD
: 4:20-cv-00909-BYP Doc #: 1
Case: 4:20-cv-00

Any
Ceturn

 

 

 

 

 

 

Defendant No, 3
Name

. eye .
Job or Title fif kiown)

Ectien
Shield Number

Employer

Address

[] tadividual capacity Official capacity

Defendant No. 4
Name

Job or Title fif known)

Shield Number

Employer a
Address

 

City State Zi

ip Code
[} individual Capacity [_] Official capacity

Basis for J urisdiction

Under 42 U.S.c. § 1983, you May sue state or local Officials for the “deprivation of any rights, Privileges, or

immunities secured by the Constitution and [federal] Jaws].” Under Bivens v. Six Unknown Named Agents of
federal Bureay of Narcotics, 403 OS. 388 (1971 ), you may sue federal officials for the violation of certain
constitutional rights,

A. Are you bringing suit against (check aff that apply}:

[_] Federal officials (a Bivens claim)
State or local officials (a § 1983 claim)

alleging the
Ilaws}.” 42 us C. § 1983. If

. 8 Prisoner and A, 4 othe. bac |, yf’ ° . raise d Trt, .
T to | 2 ON a+ Thys ProXKimateiy ¢. Ye We
he Stove Olve5 or common ialy duty of Condon able bate and

    

 

 

 
#4
Case: 4:20-cv-00909-BYP Doc #:1 Filed: 04/27/20 4 o0f12. PagelD

_Pro Se 14 (Rev, 12/ 16) Complaint for Violation of Civil Rights (Prisoner)

I.

Statement of each claim in a Separate paragraph. Attach

A.

D, Section 1983 allows defendants to be found liable only when they have acted “under color of any

Statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”

42 U.S.C. § 1983, If You are suing under section 1983, explain how each defendant acted under color
Of state or local law. Jf you are sui

, W ndant acted under color of
federal law. Attach additional pages if needed, T},
Bw p< , < -
ole Y whike

Cached o duke

y

Reximtos.

 
   
  

    
 

ne THAT Tp:

   

Prisoner Status

Indicate whether you are a prisoner or other confi

2 ned person as follows (check all that apply):
C] Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

a

State as briefly as possible the facts of your case. Describe
alleged wrongful action, along with the dates and locations
further details such as the names of other persons involved
any cases or statutes. If more than one claim is asserted, n

OORoO”g

Other (explain)

Statement of Claim

how each defendant was personally involved in the
of all relevant events. You may wish to include

in the events giving rise to your claims, Do not cite
umber each claim and write a short and plain
additional pages if needed.

If the events giving rise to your claim arose outside an

Stop Sian by Cours

institution, describe where and when they arose.

bIb, PUNBS tom Ooo

B. i

fthe events giving rise to your claim arose in an institution, describe where and when they arose.

PAT ey t of Rehabilitation AWE core

“Gonets bein TANS Pa gt M:
Lostrain tinh Ce 3 Pe an
Ce ‘ Cc Andi S, abel b v1 “A

CAdAntS Br y Owes 40 PeeSone ce, sn ANE An eg Deons apy, °

vokie

 

 

 

 
File
yy 12. PagelD#: 5
Case: 4:20-cv-00909-BYP Doc #:1 Filed: 04/27/20 5 of g be
ND

Cetur
“Pro Se 14 (Rey, 12/16) Complaint for Violation of Civil Rights (Prisoner)

Cc. What date and approximate time d

October Al, Ko (4

id the events giving rise to your claim(s) occur?

~ Tncident Time 9:35 Ap

D.

What are the facts underlying your claim(s)? (For exam
Vehicle wa. isay Was anyone else involved? Who else saw

MON with Lindy 4, Bowen,

iP WAS GM loute
OANA Wik my

a

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
nc 64. _ freatment, if any, you required and did
te . .

rv Seen . roe Pain, ana
e 3 po!
+e multners “~t She have ders Erom Nigh ec uo | i

. No.
So Pslic We Enkoray SOA Plants about Medical new con cle meet
We About P WAS So Scares of A bAcy |

 
 
   

Wank the coucts +o hold the Ae Sendante
le foc Pain ane Sutfering g Medicence, ans bleach of au Wel is PViSoners |
Sing yo eech Caused Injuties, t Wont 19,000 For Poi and out Pering which is |
aS os tos g 7eteo SiScomfork, ang, BiSHEES and mental anh Emotional trauma,
Rey ce, Corte chore 2 Perfor, my wseal functions. Ank E MONK LS 600 Cot
Prec pakely Cestaints, EP mead tyra $ egligent i Grit: y to Provide pe:

ePang becons, AY Tnyenes Welle feadsonabl fle seenble, and
Rocha ton., ment bfeaches R&R cay 9 Provide PC: Soniet with éaFe

     

 

 
File
yy elD #: 6
Case: 4:20-cv-00909-BYP Doc #:1 Filed: 04/27/20 6 of 12. Pag Stan
Ceturn |

Pro Se 14 (Rey, 12/] 6} Complaint for Violation of Civil Rights (Prisoner)

 

 

 

VE. Exhaustion of Administrative Remedies Administrative Procedures

 

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “{njo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

 

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies,

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s). ,

 

10 € ent

B, Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

wt Yes

[] No
[_] Do not know

 

   

| C, Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[J Yes
No

[-] Do not know

If yes, which claim(s)?

 

 

 
 

4 P #15 4/27 7 P #7 File
iled: ID #: ! |
Case: 4:20-cv-00909-BYP Doc #:1 Filed: 04/27/20 7 of 12. Page

Vetusn |
Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

D. Did you file a grievance in the jail, prison, or of

her correctional facility where your claim(s) arose
concerning the facts relating to this complaint?
Yes
['] No

~ [fno, did you file a grievance abou
other correctional facility?

L] Yes

Bf No

t the events described in this complaint at any other jail, prison, or

E. If you did file a grievance:

1. Where did you file the grievance?

one Stade Peni Lentiasy

2. What did you claim in your grievance?
Tnvestiaatoc wylie ECAESh zB intg ihe back oF the VAN And
Conse a

Atte tye 4 AoE Eniutye there wele no SeAt bells in the.
SNou | co; Aent Viola ed My rc nts ar tL V ‘ae *
° be Meld AcLourtable, SIMSL ERS En Vesti gatol wybe

3. What was the result, if any?

ben red ~ Vosices rem CVidence to Support Clare
4, What steps, if any, did you take to ap
+ not, explain why not. (Describe all

2tAL thee A CCrenk a
Clemh ec 3

peal that decision? Is the grievance process completed? If
efforts to appeal to the highest level of the grievance process.)

Ppeal'S +0 the Chiel =n Spector’s 0CL ce On,

Ane on Febuary 7 Aedos Ant E helen
Ne Chief nde

 
 

Case: 4:20-cv-00909-BYP Doc #:1 Filed: 04/27/20 8 of 12. PagelD#: 8

Pro Se [4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F. If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

Via

if you did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

NA

2.

 

G. Please set forth any additional information that is relevant to the exh
remedies. T Ciled go In Ole
ANS Sven xX ¢;

OLoai ni Sti Ve

austion of your administrative

ed m oPPeale In that
Exiles to do Anyth age

(Note: You may attach as exhibits to this comp

laint any documents related to the exhaustion of your
administrative remedies.)

’ VOI. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 191 5(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

L.] Yes

No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

M/A

File
Stamp |
AND
Ce hun

al complaint, Then & filed a 8fieVance,

 

 

 

 
 

Ys;
. iled: . PagelD #: 9 rile |

Case: 4:20-cv-00909-BYP Doc #:1 Filed: 04/27/20 9 of 12. Pag Stamp
. AND |
Cetucn |

Pro Se 14 (Rev, 12/1 6) Complaint for Violation of Civil Rights (Prisoner)

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[] Yes

wf No ‘

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

 

 

I. Parties to the previous lawsuit
Plaintiffs)
Defendant(s)

 

 

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

 

3. Docket or index number

 

 

4. Name of Judge assigned to your case

 

 

 

5. Approximate date of filing lawsuit

 

 

6. Is the case still pending?
["] Yes
[-] No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was Judgment entered
in your favor? Was the case appealed?)

NA

Cc, Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

 

 
Frle

 

 

 

 

 

 

 

 

 

 

 

 

. lad: Oof 12. PagelD #: 10 ‘
Case: 4:20-cv-00909-BYP Doc #:1 Filed: 04/27/20 1 Stamp |
AND
rm -
Pro Se 14 (Rey, 12/16) Complaint for Violation of Civil Rights (Prisoner) Netnrn
L-] Yes
w No
D If your answer to C is yes, describe each lawsuit by answering questions | through 7 below (If there is

1. Parties to the previous lawsuit

Plaintiff(s)
Defendant(s)

2. Court (if federal court, name the district; if state court, name the county and State)

|

3. Docket or index number

  

Name of Judge assigned to your case

 
 
 

Approximate date of filing lawsuit

 
 

6. Is the case stil] pending?
[] Yes
[No

Ifno, give the approximate date of disposition

cn

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

 

 
. . elD #: 11
as

Pro Se 14 (Rey, 12/ 16) Complaint for Violation of Civil Rights {Prisoner}

 

File

Stam
Nee

crury

 

 

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the Cost of litigation; (2) is Supported by existing law or bya
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary Support or, if specifically so identified, wilt likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule }{.

A. For Parties Without an Attorney

Date of signing: j-je_ 6A

Signature of Plaintiff
Printed Name of Plaintiff
Prison Identification #
Prison Address

 

n 2 ance Heo o

( City State Zip Code

B. For Attorneys

Date of sipning:

oe
Signature of Attorney
Printed Name of Attorney
Bar Number .
Name of Law Firm
Address
BT
Telephone Number
E-mail Address
a

 

 

 
 

Rov Vous “Cummings
Ohio State Penitentiary
878 Coitsville-Hubbard Road

Youngstown, Ohio 44505
DRC 1614

 

 

GES, 4° 20-cy-00909-BYP Doc #: 1 Filed: 04/27/20 12.0f 12.. PagelD #: 12

 
